                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                   ***
                 7    DITECH FINANCIAL LLC,                                 Case No. 2:18-CV-1545 JCM (PAL)
                 8                                          Plaintiff(s),                   ORDER
                 9           v.
               10     CAO LIMIN AND LIU QIUXIA, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Ditech Financial, LLC v. Limin et al, case no.
               14     2:18-cv-01545-JCM-PAL.
               15            On April 12, 2019, plaintiff Ditech Financial, LLC (“plaintiff”) filed a status report
               16     indicating that it had reached a settlement with defendant Safari Homeowners Association
               17     (“Safari”). (ECF No. 39). Accordingly, the court will deny Safari’s motion to dismiss without
               18     prejudice to Safari’s ability to renew the motion should the settlement not materialize. (ECF No.
               19     15).
               20            Additionally, the court will deny plaintiff’s motion for entry of clerk’s default (ECF No.
               21     22) for plaintiff’s failure to file a corrected document pursuant to the clerk’s notice filed on
               22     January 18, 2019. See (ECF No. 23).
               23            Accordingly,
               24            IT IS SO ORDERED.
               25            DATED April 30, 2019.
               26
                                                                    __________________________________________
               27                                                   UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
